Case 1:20-cv-01006-GHW Document 128-35 Filed 07/23/21 Page 1 of 2




                  EXHIBIT "II"
          Case 1:20-cv-01006-GHW Document 128-35 Filed 07/23/21 Page 2 of 2


Christopher Rodriguez


                                                                     REDACTED FOR PRIVILEGE




L

     From: Steven Grzic <SGrzic@WhitestoneCC.com>
     Date: May 5, 2020 at 09:29:49 EDT
     To: Michael Porcelli <MPorcelli@Sciame.com>
     Subject: WT-3 Clerestory Remediation


     Notice To perform Under Protest


     Mike,


     As a follow up to our conversation we had on April 24th regarding the remediation of the WT-3
     clerestory, I tried one more time to reach out to Yuanda to get them on board with the remediation
     work. Their stance has not changed.


     Whitestone is ready to to start the work on its own without Yuanda, however like I mentioned in our
     conversation on the 24th and on a few other occasions, Yuanda is not approving any changes to their
     system because they are being forced to pay for it when neither Yuanda nor Whitestone are the cause
     of the mistake. If we make the changes without their approval, all warranties on the system will be
     voided by them. Whitestone has already submitted its Notice of Dispute and Description of Dispute in
     this matter and any work performed regarding this issue (under any scenario) by Whitestone will be
     done under protest and we reserve all of our rights to pursue this claim.


     Please notify CUNY and let them know that they need to make a decision to either direct us to do the
     work knowing the warranty problem with Yuanda or, like I have mentioned in the past and we
     discussed, to have a meeting with CUNY and Yuanda to go over the history to try and convince CUNY
     that we are not responsible and have the remediation work paid for by CUNY, as it should be. Under the
     second scenario, we should have no problems obtaining Yuanda's assistance and a preserved warranty.


     Whitestone is eager to get this work done this summer if possible either with or without Yuanda.
     However, CUNY needs to make a decision regarding the warranty and you need to confirm whether we
     should start the work without Yuanda's approval and warranty.


     Thanks
     Steven


                                                                                           e    PLAINTIFF'S
     Sent from my iPad                                                                     i
                                                                                          f       EXHIBIT
                                                                                          I     a2JD

                                                         1

     WCC 001130
